Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claims 8-9 and 19  
	The claims from which these depend recite the bottle only functionally, but these claims are unclear as to whether their limitations with respect to the tension state are structure or merely functional, noting that it is not possible to ascertain whether or not there will be a tension state without a particular bottle to compare, as some bottles will have such a tension state, but others will not, depending on the bottle shape. 
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 10-11  	
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2010/0206919 to Boyom (Boyom) in view of U.S. Patent #9,480,323 to Lyon (Lyon).
With Respect to Claim 1  
	Boyom discloses a hand strap bottle clip for use with a bottle, the bottle having a lower end and an opposite upper end with a neck and a bottle cap, the hand strap bottle clip comprising: a clip (100) having an upper end and a lower end, the upper end of the clip being attachable to the upper end of the bottle (FIG. 4) wherein the lower end of the clip extends downwardly toward the lower end of the bottle when the clip is attached to the bottle (FIG. 4); but does not disclose the clip further having an upper slot at the upper end of the clip and a lower slot at the lower end of the clip; and a strap attached to the clip at the upper slot and at the lower slot, whereby the strap and the clip combine to form a hand loop sized to accommodate a hand of a user.  
	However, Lyon discloses forming a hand grip for a bottle including an upper slot (50 or 52, see e.g. FIGS. 2, 8, 9) at the upper end of the bottle and a lower slot (16 or 18, see e.g. FIGS. 
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Lyon, to add a hand strap attachment structure similar to/as taught by Lyon to the clip of Boyom, in order to assist a user in holding the bottle by hand as taught by Lyon.
With Respect to Claim 2  
The hand strap bottle clip of claim 1, wherein: the clip further having an intermediate slot (e.g. 52; alternately 18) between the upper slot (e.g. 50) and the lower slot (e.g. 16), and wherein the strap extends through the upper slot, the intermediate slot, and the lower slot (see e.g. FIG. 2).  
With Respect to Claim 7  
The hand strap bottle clip of claim 1, and Lyon discloses that elastomeric materials exist and are suitable for other portions of the structure (e.g. the container); but does not disclose a material for the strap and so does not disclose that the strap is formed from an elastomeric material.  
However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to form the strap out of an elastomeric material, for the art known benefits of any particular elastomeric material or elastomeric material in general (e.g. low cost, ease of operation), to reduce the number of different materials needed and thus the cost (e.g. as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
With Respect to Claim 8  
The hand strap bottle clip of claim 1, wherein the clip is in a relaxed state when removed from the bottle and in a tension state when attached to the bottle, wherein in the tension state the lower end of the clip is in contact with and urged against a sidewall of the bottle (inasmuch as it will be in tension as claimed when attached to an appropriate sized/shaped bottle).  
Alternately, how much tension is in the lower portion when attached to a particular bottle is a results effective variable with the results being how strongly the clip will secure the structure on a belt (i.e. the more tension when contacting the bottle, the more tension will be on the clip to prevent dislodgement from the belt).  It would have been obvious to one having ordinary skill in the art before the filing date of this application to have the clip in tension when attached to a bottle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
Alternately, Boyom does not disclose whether or not the clip is in tension when attached to the bottle, however holding the clip in tension would be “obvious to try” as a mere selection from a limited number of art known alternatives (i.e. the clip must either have no tension, or have tension when 
With Respect to Claim 14  
A hand strap bottle clip for use with a bottle, the bottle having a lower end extending upwardly to an upper end with a neck and a bottle cap, the hand strap bottle clip comprising: a clip (100) having an upper end with an opening (170) configured to receive the neck of the bottle within the clip and to retain the clip to the bottle when the cap is attached to the neck (see e.g. FIG. 4); the clip having a lower end extending downwardly toward the lower end of the bottle when the clip is attached to the bottle (see e.g. FIG. 4); the clip further having an upper attachment location (50 or 52 per Lyon) at the upper end of the clip and a lower attachment location (16 or 18 per Lyon) at the lower end of the clip; and a strap (12 per Lyon) attached to the clip at the upper attachment location and at the lower attachment location, whereby the strap and the clip combine to form a hand loop sized to accommodate a hand of a user.  
With Respect to Claim 15  
The hand strap bottle clip of claim 14, wherein: the upper attachment location comprises an upper slot and the lower attachment location comprises a lower slot; 206.381.3300 " F. 206.381.3301the clip further having an intermediate slot (e.g. 52; alternately 18) between the upper slot and the lower slot, and wherein the strap extends through the upper slot, the intermediate slot, and the lower slot.  
With Respect to Claim 19  
The hand strap bottle clip of claim 14, wherein the clip is in a relaxed state when removed from the bottle and in a tension state when attached to the bottle, wherein in the 
Alternately, how much tension is in the lower portion when attached to a particular bottle is a results effective variable with the results being how strongly the clip will secure the structure on a belt (i.e. the more tension when contacting the bottle, the more tension will be on the clip to prevent dislodgement from the belt).  It would have been obvious to one having ordinary skill in the art before the filing date of this application to have the clip in tension when attached to a bottle, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2010/0206919 to Boyom (Boyom) in view of U.S. Patent #9,480,323 to Lyon (Lyon) as applied to claim 2 or 15 above, and further in view of U.S. Patent Publication #2019/0090617 to Karl (Karl).
With Respect to Claim 3  
The hand strap bottle clip of claim 2, but does not disclose wherein the strap includes a first end attached to the lower slot, an intermediate portion extending through the intermediate slot and through the upper slot to form a hand loop portion between the lower slot and the intermediate slot, the strap further having a second end extending beyond the upper slot, the second end being removably attached to the hand loop portion. Examiner notes that the drawings of Boyom show a particular configuration of the hand strap passing through 
	However, Karl discloses forming a similar hand strap with a second end extending beyond an upper slot and being removably attached to a hand loop portion of the hand strap (noting attachment via 810, FIG. 8).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Karl, to add mating fasteners (e.g. 810) to attach the end of the strap/handle (12) to the intermediate portion of the strap, in order to more firmly secure the strap at a desired length and/or to hold the excess strap length in an unobtrusive location. 
It would also/further have been obvious to one of ordinary skill in the art before the filing date of this application to use an alternative routing of the strap  such that a first end is attached to the lower slot, an intermediate portion extending through the intermediate slot and through the upper slot to form a hand loop portion between the lower slot and the intermediate slot, the strap further having a second end extending beyond the upper slot, as a mere selection of an art appropriate strap routing and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04), and/or as doing so is “obvious to try” as a mere selection from a limited number of art known alternatives (i.e. there are only so many ways that the strap can be routed through the four openings to form the handle/hand loop, and any of those options is obvious to try to determine which is most optimal for a given user/situation/manufacturing process/etc.). For clarity, this would be done either by having the lower end of the strap pass through 16 first and 
With Respect to Claim 4  
The hand strap bottle clip of claim 3, wherein the intermediate slot is curved upwardly (FIG. 5 shows 18 with an upward curvature; alternately FIG. 3E or 8 or 9 shows 52 curved upwardly).  
	Alternately, having the slot curve more upwardly constitutes at most a mere change in shape which does not patentably distinguish over the prior art.
With Respect to Claim 5  
The hand strap bottle clip of claim 3, wherein the strap further comprises a swatch of hook material (810), wherein the second end of the strap is removably attached to the hand loop portion by removable attachment of the swatch of hook material.  
With Respect to Claim 6  
The hand strap bottle clip of claim 5, wherein the swatch of hook material is attached to the second end of the strap.  
With Respect to Claim 16  
The hand strap bottle clip of claim 15, wherein the strap includes a first end attached to the lower slot, an intermediate portion extending through the intermediate slot and through the upper slot to form a hand loop portion between the lower slot and the intermediate slot, the strap further having a second end extending beyond the upper slot, the second end being removably attached to the hand loop portion (per Karl).  
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2010/0206919 to Boyom (Boyom) in view of U.S. Patent #9,480,323 to Lyon (Lyon) as applied to claim 2 or 15 above, and further in view of U.S. Patent Publication #2019/0090617 to Karl (Karl) and U.S. Patent #5,706,521 to Haney (Haney).
With Respect to Claim 12  
Boyom in view of Lyon and Karl (see the rejection of claim 3 above for details of this combination) discloses/renders obvious the hand strap bottle clip of claim 2, wherein: the strap includes a first end attached to the lower slot, an intermediate portion extending through the intermediate slot and through the upper slot to form a hand loop portion between the lower slot and the intermediate slot, the strap further having a second end 206.381.3300 " F 206.381.3301extending beyond the upper slot, the second end being removably attached to the hand loop portion (via 810 per Karl); further wherein the strap is formed from an elastomeric material (see the rejection of claim 7 above for details); but does not disclose that an outer layer is attached to the second end of the strap, the outer layer being formed from a non-elastomeric material.  
	However, Haney discloses forming a user attachment strap out of an elastic material (noting 66) and including an outer layer (72 is an outer layer as it is attached on the exterior of the elastic portion to form an outer layer or alternately attached it via the seam to the exterior of the strap is obvious to try as it must be attached either on the inner, outer, or interior portions of 66 and any of these is an obvious location as a mere selection from a limited number of art known alternatives) attached to the second end of the strap being formed from a non-elastomeric material (72, noting that as it is inelastic it is formed from a non-elastomeric material or alternately it would be obvious to use a non-elastomeric material for it) and 
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Haney, to form the strap/handle (12) of the combination out of an elastic material with the second end including an outer layer of non-elastomeric material as taught by Haney, in order to provide a comfortable fit for the user, in order to allow for the hand strap to adjust to fit different users, absorb shock, tension about the user’s hand to better secure it in position, and to provide a fixed length second end for better control over the tightness adjustment of the end portion, and/or for any other obvious benefits of this material selection and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
With Respect to Claim 13  
The hand strap bottle clip of claim 12, wherein the upper slot is separated from the intermediate slot to define an expansion area between the hand loop portion and the second end of the strap, whereby the hand loop area is resiliently expandable into the expansion area (it is Examiner’s position that there is space between the upper and intermediate slots which permits the structure to fulfill this function/include such an expansion area).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2010/0206919 to Boyom (Boyom) in view of U.S. Patent #9,480,323 to Lyon (Lyon) and U.S. Patent Publication #2019/0090617 to Karl (Karl) as applied to claim 16 above, and further in view of U.S. Patent #5,706,521 to Haney (Haney).
With Respect to Claim 17  

	However, Haney discloses forming a user attachment strap out of an elastic material (noting 66) and including an outer layer (72 is an outer layer as it is attached on the exterior of the elastic portion to form an outer layer or alternately attached it via the seam to the exterior of the strap is obvious to try as it must be attached either on the inner, outer, or interior portions of 66 and any of these is an obvious location as a mere selection from a limited number of art known alternatives) attached to the second end of the strap being formed from a non-elastomeric material (72, noting that as it is inelastic it is formed from a non-elastomeric material or alternately it would be obvious to use a non-elastomeric material for it) and including hook and loop fasteners for attachment to the elastic portion to form a user attachment structure.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Haney, to form the strap/handle (12) of the combination out of an elastomeric material with the second end including an outer layer of non-elastomeric material as taught by Haney, in order to provide a comfortable fit for the user, in order to allow for the hand strap to adjust to fit different users, absorb shock, tension about the user’s hand to better secure it in position, and to provide a fixed length second end for better control over the tightness adjustment of the end portion, and/or for any other obvious benefits of this material selection and/or as it has been held to be within the general skill of a worker 
With Respect to Claim 18  
The hand strap bottle clip of claim 17 wherein the upper slot is separated from the intermediate slot to define an expansion area between the hand loop portion and the second end of the strap, whereby the hand loop portion is resiliently expandable into the expansion area (it is Examiner’s position that there is space between the upper and intermediate slots which permits the structure to fulfill this function/include such an expansion area).  
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2010/0206919 to Boyom (Boyom) in view of U.S. Patent #9,480,323 to Lyon (Lyon) as applied to claim 8 above, and further in view of U.S. Patent #6,279,794 to Miyazaki (Miyazaki).
With Respect to Claim 9  
The hand strap bottle clip of claim 8, wherein the upper end of the clip comprises an opening for receiving the neck of the bottle, the upper end of the clip defining a plane, and further wherein the lower end of the clip extends away from the plane in a direction defining a first angle in the relaxed state and defining a second angle in the tension state (the different angles are inherent in tensioning the flexible structure when the bottle is inserted, as tensioning the clip portion involves flexing it to a different angle), but does not disclose the first and second angles being acute angles.  
	However, Miyazaki discloses a similar carrier in which the upper end of the clip defines a plane and the lower end extends away from the plane at an angle defining an acute angle when in contact with the bottle.
have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Miyazaki, to form the clip portion (188) so as to form acute angles in the relaxed and tension state, in order to conform to certain bottle shapes, to provide additional space for the strap to pass between the bottle and the clip, and/or as doing so constitutes at most a mere change in size/proportion (i.e. it changes the size of the angle between the parts) which does not patentably distinguish over the prior art (MPEP 2144.04(IV)(A)) and/or a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
With Respect to Claim 10  
The hand strap bottle clip of claim 9, but does not disclose further comprising one or more projections extending radially inward from the opening.  
	However, Miyazaki discloses forming a similar bottle holding clip with an upper part comprising one or more projections (13b or 13c, FIG. 6(b) or (c)) extending radially inward from the opening, and that this is a substitute/alternative for the clip extending on each side similar to the structure of Boyom (see Miyazaki FIG. 6(a)).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Miyazaki, to form the bottle contacting portion with one or more projections (13b/c) as taught by Miyazaki, in order to secure the bottle in place easily while allowing removal as taught by Miyazaki, and/or as a mere substitution of one art known clip structure for another. 
With Respect to Claim 11  
.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication #2010/0206919 to Boyom (Boyom) in view of U.S. Patent #9,480,323 to Lyon (Lyon) as applied to claim 15 above, and further in view of U.S. Patent #6,279,794 to Miyazaki (Miyazaki).
With Respect to Claim 20  
The hand strap bottle clip of claim 15, but does not disclose wherein the clip further comprises an elongated through-hole extending between the intermediate slot and the lower slot.
	Howeer, Miyazaki discloses forming a similar bottle attached clip with an elongated through-hole extending along a central portion of the clip, equivalent in location to the area between the intermediate slot and the lower slot.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Miyazaki, to add a through-hole along the central portion of the clip, between the intermediate slot and the lower slot, in order to provide appropriate flexibility to the clip, to provide an attachment location for attaching structures to the clip or the clip to appropriate structures (e.g. clipping a carabiner onto it), to improve .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent #5,551,079 and others cited disclose having belt clips in tension when closed, U.S. Patent #4,905,879 and others disclose attachment straps formed of combinations of elastic and inelastic materials, and the other cited art discloses these or other features relevant to the invention as disclosed or claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734